     Case 2:19-cv-10014-DMG-E Document 16 Filed 08/03/20 Page 1 of 2 Page ID #:539



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   DONALD RAY McCARDELL,    )       NO. CV 19-10014-DMG(E)
                              )
12             Petitioner,    )
                              )
13        v.                  )       ORDER ACCEPTING FINDINGS,
                              )
14   RAYMOND MADDEN,          )       CONCLUSIONS AND RECOMMENDATIONS
                              )
15                            )       OF UNITED STATES MAGISTRATE JUDGE
               Respondent.    )
16   _________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Petition, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.          Further, the Court

21   has engaged in a de novo review of those portions of the Report and

22   Recommendation to which any objections have been made.           The Court

23   accepts and adopts the Magistrate Judge’s Report and Recommendation.

24

25         IT IS ORDERED that Judgment be entered denying and dismissing the

26   Petition without prejudice with respect to any state law claims and

27   with prejudice with respect to any federal law claims.

28   ///
     Case 2:19-cv-10014-DMG-E Document 16 Filed 08/03/20 Page 2 of 2 Page ID #:540



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein by United States mail on Petitioner and counsel for Respondent.

 4

 5         LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7   DATED: August 3, 2020

 8

 9

10                                    _________________________________
                                                 DOLLY M. GEE
11                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
